





CITATION: Dinunzio v. Hamilton (City), 2011 ONCA 65



DATE: 20110124



DOCKET: C51967



COURT OF APPEAL FOR ONTARIO



Laskin, Lang and LaForme JJ.A.



BETWEEN



Teresa
          Dinunzio and Danny Dinunzio, in his personal capacity and on

behalf of
Family Law Act
R.S.O. 1990 claimants



Plaintiffs (Appellants)



and



City
          of Hamilton, Hamilton Police Services Board,

Hamilton Police
          Service, Brian J. Mullan, Ken Leendertse,

Paul F. Ryan, Marco
          Visentini and Dalton Timmis Insurance

Group



Defendants (Respondents)



David Keith Alderson and Javad Heydary, for the appellants



C. Kirk Boggs and Kirk F. Stevens, for the respondents



Heard: January 21, 2011



On appeal from the order of Justice
          Lawrence Patillo of the Superior Court of Justice, dated March 17, 2010.



APPEAL BOOK ENDORSEMENT



[1]

We agree with the reasons of the motion judge.

[2]

The appeal is dismissed with costs of this appeal and the appeal in
    C52523, in the amount of $15,000, inclusive of disbursements and applicable
    taxes.


